UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 17, 2007 ROLLINS, INC. (Exact name of registrant as specified in its charter) Delaware 1-4422 51-0068479 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2170 Piedmont Road, N.E., Atlanta, Georgia 30324 (Address of principal executive offices)(Zip code) Registrant’s telephone number, including area code:(404) 888-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.Regulation FD Disclosure On September 17, 2007, the Company issued a press release announcing that it will participate in the CL King Best Ideas Conference, to be held Tuesday and Wednesday, September 18-19, 2007, at the Omni Berkshire Place Hotel (52nd and Madison) in New York City.The Company has furnished with this Form 8-K as Exhibit 99.1 a press release of this announcement. Harry Cynkus, Chief Financial Officer and Treasurer will make a presentation on Tuesday, September 18, 2007 at 2:15 p.m. EDT.The presentation will provide a corporate overview, highlight the services Rollins provides and discuss the most recent published financial results. ITEM 9.01.Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release Dated September 17, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Rollins, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROLLINS, INC. Date:September 17, 2007 By: /s/ Harry J. Cynkus Name: Harry J. Cynkus Title: Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) 3
